Citation Nr: 0117679	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  98-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  He died on June [redacted], 1997.

In an administrative decision approved in November 1997, the 
RO determined that the appellant did not have a valid 
marriage to the veteran and noted that a claim was had been 
W.M., who was recognized as the veteran's surviving spouse.  
The appellant has appealed that decision.  Both the appellant 
and W.M. have received notice of the other party's contested 
claim and were afforded opportunity to present evidence and 
argument.  Certain procedural requirements pertaining to 
simultaneously contested claims have not been met, in that 
W.M. was apparently not provided a copy of the administrative 
decision against appellant, the February 1998 statement of 
the case, the pertinent contents of the appellant's 
substantive appeal and the November 1998 supplemental 
statement of the case, nor was she advised that the appellant 
testified at a hearing at the RO in support of her position.  
See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 
20.713 (1998).  In light of the disposition of this appeal, 
however, the Board finds that the failure to comply with all 
of the requirements for simultaneously contested claims has 
not prejudiced either party in this case, and that the Board 
may decide the issue on appeal without additional 
development.  See Bernard v Brown, 4 Vet. App. 384 (1993).

The appellant requested the opportunity to present testimony 
in support of her claim at a personal hearing before a Member 
of the Board of Veterans' Appeals (Board). However, in July 
1998 she clarified that she desired to withdraw the request 
for a Board hearing, and requested a local RO hearing, which 
was held in November 1998.  

FINDINGS OF FACT

1.  The veteran and W.M. were married in April 1978.  There 
is no record of a divorce decree between them.

2.  There is a record of a divorce decree between the 
appellant and a third party dated in February 1993.

3.  The separation between the veteran and W.M., extending 
between at least 1981 and 1997, was the fault of the veteran.  
W.M. was without fault in this separation.

4.  The appellant was not free to marry during part of her 
alleged cohabitation with the veteran from December 1989, if 
not earlier, until February 1993.

5.  The veteran was not free to marry during any period of 
alleged cohabitation with appellant, including up to his 
death in June 1997.  

6.  W.M. is the veteran's surviving spouse.

7.  A claim for entitlement to VA death benefits was filed by 
W.M. in July 1997.


CONCLUSION OF LAW

Entitlement to recognition by VA as the veteran's surviving 
spouse is not established.  38 C.F.R. §§ 3.50, 3.52, 3.53, 
3.54 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant contends that she is entitled to recognition as 
the veteran's surviving spouse for the purpose of receiving 
VA death benefits.  

In July 1997, W.M. filed a claim for entitlement to VA death 
benefits as the veteran's surviving spouse.  She reported 
having married the veteran on April [redacted], 1978 and that two 
children were born from the union, in September 1978 and 
November 1979.  She stated that her marriage to the veteran 
ended with his death in June 1997 but she did not answer a 
question as to whether she and the veteran had lived 
continuously together and the cause for any separation.  She 
also submitted a copy of a Texas marriage license showing 
that she and the veteran were married on April [redacted], 1978 in 
Belton, Bell County, Texas.  Also associated with the claims 
file are copies of the two birth certificates showing that 
the veteran fathered two children with W.M., in September 
1978 and November 1979.  Finally, a copy of the veteran's 
death certificate reflects veteran's date of death as June [redacted], 
1997, that his marital status was "married," that his spouse 
was W. H. (maiden name), and that the veteran's sister was 
the informant.   

In August 1997, the appellant filed her claim for death 
benefits indicating that she was the veteran's surviving 
spouse.  She did not identify any prior marriage for herself.  
She indicated that the veteran had had a prior marriage to 
W.M., which had been terminated by divorce in 1987 and a 
common law marriage to herself, the date of which she did not 
state.  She also reported that she and the veteran had lived 
together continuously from the date of marriage to the date 
of the veteran's death.   In a statement of marital 
relationship received along with her claim, she reported that 
she and the veteran began living as husband and wife on May 
[redacted], 1976 and that they had been separated from January 1989 
to December 1989.  She indicated that she had never used the 
veteran's last name and she did not give names by which she 
was known before she and the veteran began living together.  

Statements were submitted in August 1997 by the appellant's 
sister and cousin.  The sister's statement asserts that the 
veteran and the appellant lived together as spouses.  She 
also indicated that they were generally known as husband and 
wife, and that her reason for that belief was because they 
lived together.  The sister also reported that the veteran 
called her his sister in law and that she had heard the 
veteran and appellant refer to each other as husband and wife 
all the time.  The sister also acknowledged that the 
appellant had been married to another person, K.T, but gave 
no indication as to date and place of marriage or when it 
ended and indicated that the veteran's marriage to W.M. had 
ended with an "attempt[ed]" divorce.  The cousin asserted 
that the veteran and appellant were generally known as 
husband and wife and that she considered the to be such, 
explaining that the reason for her belief was because of 
their being together for 17 years.  She also indicated that 
the veteran and appellant had lived together as spouses and 
that she heard them refer to each other as such on two 
occasions, in May 1990 and June 1996.  She further reported 
that they had lived together from June 1991 to July 1997 and 
denied that the appellant had entered into any other 
marriages.

Also of record is a VA form 22-1995 request for change of 
program or training, which was filled out by the veteran and 
submitted to the RO in September 1980.  On this form the 
veteran named W.M. as his spouse and reported the date of 
marriage as April [redacted], 1978.  

In August 1997 the RO received a copy of a divorce decree 
dated February [redacted], 1993, dissolving a marriage between the 
appellant and a person named K.T.  The decree notes that the 
appellant was the plaintiff and that she appeared in person.  
It was ordered that each party would be liable for certain 
debts incurred after December 1989 and that the appellant's 
name be changed to the name under which she filed her claim 
for VA benefits.  

A September 1997 statement by C.W. notes that she knew the 
appellant and veteran had met each other and started living 
together in May 1979, and that they continued to live 
together until October 1989, when they had a 
misunderstanding.  They then separated but got back together 
sometime in 1990 and remained together until the veteran's 
death.  This witness also stated that the veteran had sworn 
he had obtained a divorce and that everyone believed him 
because he didn't have any dealings with his wife. 

The appellant wrote in a September 1997 statement that she 
met the veteran in May 1979 and that they had planned to get 
married and buy a home.  She stated that she had no knowledge 
that the veteran's divorce was never final and that when they 
talked about it he said it was final.  She also wrote that 
they were separated for one year, in 1990, and then "we 
became engaged again."  Apparently in response to a request 
for the appellant to submit bank statements, utility bills or 
similar documents showing that she and the veteran were 
living together as husband and wife, the appellant submitted 
a copy of a consumer credit disclosure form indicating that 
she and the veteran had purchased a used automobile, 
apparently in about late 1995.  One address was given for 
them.   

An October 1997 written statement submitted by W.M. 
acknowledges that she and the veteran were separated in 1981 
because the veteran was a drug addict, an alcoholic and 
addicted to heroin.  She stated that they were living apart 
due to marital discord.  She asserted that there was no 
divorce because they continuously contemplated getting back 
together and that she had never remarried nor ever intended 
to marry anyone else.  She acknowledged that she was not 
living with the veteran at the time of his death.  

Of record is a copy of a December 1988 dismissal judgment in 
a cause of action between W.M. and the veteran, in which W.M. 
was the plaintiff. The cause was dismissed without prejudice 
for want of prosecution.  A December 1997 report of telephone 
contact between the RO and the District Clerk at the Belton 
County Courthouse notes that a divorce between the veteran 
and W.M. in 1987 was not finalized, but was dismissed for 
"want of prosecution."  It was also noted that a copy of 
the dismissal was in the file, and no other divorce records 
were shown.

At a hearing held in November 1998 before a decision review 
officer at the RO, the appellant testified that from 1979 
until the veteran's death, with the exception of one year, 
she and had lived with the veteran and that they were 
"planning to get married" and were "engaged."  It was 
argued that the appellant and veteran had lived together as 
man and wife and had a common law marriage and that the 
appellant was unaware of any legal impediment to such a 
marriage.  When asked whether the veteran ever told her that 
his divorce had been finalized, she indicated that veteran 
kept saying that that a divorce was "in process.  She 
testified, "That is all he ever said.  The divorce was in 
process."  Transcript.  

In her February 1998 substantive appeal, the appellant argued 
that she and the veteran were living together until his 
death, that he was her husband under common law, and that the 
veteran had nothing to do with W.M. because he was with the 
appellant and her daughter.  

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

To the extent that the VCAA applies to this case, the Board 
finds that the VA has notified the appellant of any 
information and evidence needed to substantiate and complete 
her claim in its administrative decision, statement of the 
case and supplemental statement of the case.  Additionally, 
the appellant was given the opportunity to submit evidence 
and testimony in support of her claim, which she has done.  
Accordingly, the Board will proceed with the adjudication of 
the appellant's case and finds that she is not prejudiced by 
the disposition of this appeal without consideration by the 
RO in light of the legislative change. See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Criteria

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. § 1102 (West 1991); 38 C.F.R. § 3.54 
(2000).  "Spouse" means a person of the opposite sex who is a 
wife or husband and the term "surviving spouse" means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50.  A marriage is "a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  Death pension benefits are predicated 
upon the requisite service of the veteran and the income of 
the surviving spouse. 38 U.S.C.A. § 1541.

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to a veteran 
was invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed valid if: (1) the marriage 
occurred one year or more before the veteran died (or existed 
for any period of time if a child was born of the purported 
marriage or was born to them before such marriage); (2) the 
claimant entered into the marriage without knowledge of the 
impediment; (3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See 
Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where the 
veteran was still legally married to another person, if the 
appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  A temporary separation will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a). 
Furthermore, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

The Court has also held that it is the duty of the Board as 
the fact finder to determine credibility of the testimony and 
other lay evidence.  See Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992).

Analysis

As will be explained below, the appellant's claim to be 
recognized as the veteran's surviving spouse for VA death 
benefits, must fail for several reasons.  

Initially, the Board notes that the State of Texas recognizes 
common law (informal) marriages and that the appellant is 
alleging that her relationship with the veteran was a valid 
common law marriage under Texas state law.  However, there 
are certain requirements for a common law marriage and not 
every cohabitation meets those requirements.  

In considering the appellant's claim, it is noted that she 
variously reported that she and the veteran began cohabiting 
in May 1976 and in 1979.  However, there is independent 
evidence showing that the veteran married W.M. in June 1978, 
and that they had two children, one in 1978 and another in 
1979.  Additionally, when the veteran completed a VA 
education benefits form in September 1980, he stated that he 
was married, and that his spouse was W.M.  The evidence 
further shows that although W.M. subsequently filed for 
divorce from the veteran, a divorce was never finalized.  
Thus, W.M. and the veteran were still legally married when 
the veteran died, regardless of when they last lived together 
or with whom the veteran lived prior to his death.  This is 
corroborated by the fact that information provided by the 
veteran's sister for the death certificate is that he was 
married and that his spouse was W.M.  Accordingly, as the 
veteran remained married to W.M., there was a legal 
impediment to a marriage between him and the appellant.  

As provided above, there are certain circumstances under 
which an attempted marriage of a claimant to a veteran that 
was invalid by reason of a legal impediment will nevertheless 
be deemed valid.  One of the requirements for a deemed valid 
marriage is where the claimant entered into the marriage 
without knowledge of the impediment.  In this case, while 
trying to establish through her own statements and those of 
supporting witnesses that the veteran was thought to be 
divorced, and thereby overcome that impediment to a valid 
common law marriage, the appellant has overlooked the 
impediment of her own marriage to K.T.  In her claim for VA 
death benefits she admitted to having been married twice but 
instead of reporting information regarding her marriage to 
K.T. she give information about her claimed common law 
marriage to the veteran.  Nevertheless, a copy of her divorce 
decree shows that she was divorced on February [redacted], 1993, and 
her marriage must have been in existence at least since 
December 1989, based on information in the property 
settlement regarding debts.   Evidence of the appellant's 
prior marriage to another person is shown not only in the 
February 1993 divorce decree, but was acknowledged by her 
sister's August 1997 statement.  

Since the appellant brought the divorce action against her 
spouse, she obviously knew she was married and can not claim 
ignorance of that impediment to marrying the veteran.  The 
fact that in trying to support her claim for death benefits, 
she has argued that, except for one year when they were 
separated, she and the veteran lived together from the 1970s 
until his death as common law spouses, when in fact she was 
married to another man during part of that time, severely 
compromises her credibility.  Thus, where the record shows 
lack of credibility in conjunction with seeking benefits, a 
claimant's statements need not be accepted as true or 
accurate.  

Furthermore, it is not apparent from the available evidence 
that the appellant and the veteran ever held themselves out 
to the general public as husband and wife.  The lone document 
which indicates evidence of joint ownership of property 
between appellant and the veteran, is a photocopy of a 
January 1996 sales transaction wherein they jointly purchased 
a car.  Nothing in that document refers to them as spouses.  
While some friends and relatives have stated that they 
considered the veteran and appellant to be husband and wife, 
the appellant herself has written that after the year-long 
separation from the veteran, they "became engaged again."  
This is inconsistent with her contentions that they had a 
common law marriage, as is her mention that they "planned" 
to get married.  An agreement to marry in the future, coupled 
with cohabitation, will not suffice.  Leal v. Moreno, 733 
S.W. 2d 322, 323.  Even at her hearing she emphasized that 
the veteran had told her his divorce was in "process."  
Thus, it does not appear that the appellant and veteran 
considered themselves "married" or that held themselves out 
to the general public as a married couple.  Although they 
apparently lived together, sharing the same home, even in an 
intimate relationship, does not alone establish a common law 
marriage.  

Even though the appellant removed her own legal impediment to 
marriage as of February 1993, W.M. has been determined by the 
RO to be the veteran's surviving spouse.  The Board concurs 
with this finding.  The record clearly establishes that the 
veteran remained legally married to W.M. from April [redacted], 1978 
until his death in June [redacted], 1997.  Divorce proceedings 
initiated by W.M. against the veteran are shown to have been 
dismissed in December 1988 for lack of prosecution.  W.M.'s 
statement regarding the veteran's drug and alcohol problems 
as the cause for separation is accepted in the absence of 
contradictory information, and their separation is shown to 
have due to the misconduct of, or procured by, the veteran 
without the fault of the surviving spouse.  No evidence has 
been presented to contradict the establishment of W.M. as the 
surviving spouse.  See 38 C.F.R. § 3.53(a).  Thus, in light 
of the discussion above and the fact that a claim for 
gratuitous death benefits was filed by W.M., who has been 
recognized as the veteran's legal surviving spouse, the 
appellant did not have a deemed valid marriage under 38 
U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, and Colon, supra.

The evidence of record presents no legal basis for VA to 
recognize the appellant as the veteran's surviving spouse.  
Thus, the claim must be denied.  


ORDER

The appeal for recognition as the veteran's surviving spouse 
for the purpose of determining eligibility for gratuitous VA 
death benefits is denied. 



		
	J. SHARP
	Member, Board of Veterans' Appeals



 

